Citation Nr: 0200248	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-04 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran retired in August 1983 with over 25 years of 
active service.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.

In the December 2001 Brief on Appeal, the veteran's 
representative raised the issue of entitlement to an 
increased evaluation for tendinitis of both shoulders, on the 
basis of medical findings detailed in a May 2001 outpatient 
treatment report.  As the RO has not yet adjudicated the 
veteran's shoulder claim in the context of this new evidence, 
the Board therefore refers it back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss is manifested by an 
average 80 puretone decibel loss, with speech recognition of 
32 percent (Level XI hearing loss) in the right ear; and, an 
average 81 pure tone decibel loss, with speech recognition of 
64 percent (Level VII hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.85, Diagnostic Code 6100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability evaluation for his service-
connected bilateral hearing loss.  A review of the record 
shows that the RO initially granted service connection for 
bilateral hearing loss in October 1984, and assigned a 
noncompensable evaluation.  The veteran did not appeal this 
initial rating assignment.  By rating decision in January 
1998, the veteran's evaluation was increased to 50 percent 
disabling effective June, 1997.  This evaluation was further 
increased to 60 percent disabling, effective September 1999, 
by rating decision issued in September 2000.  Contending that 
this 60 percent disability evaluation did not adequately 
reflect the severity of his bilateral hearing loss, the 
veteran disagreed with the September 2000 decision and 
initiated this appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a supplemental statement of the case issued in 
September 2001.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  Additionally, the Board observes that the 
veteran was afforded a VA examination in July 2001 in 
connection with his claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that the requirements under the VCAA (as pertains to this 
case) have been satisfied and that this case is ready for 
further appellate review on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2001).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The pertinent medical evidence of record consists of a recent 
VA audiological examination conducted in July 2001.  This 
examination revealed the following puretone thresholds, in 
decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT

65
80
85
90
LEFT

40
90
90
105

On the basis of the numbers shown above, the veteran's 
puretone average for the right ear was recorded as 80.  His 
puretone average for the left ear was recorded as 81.  The 
veteran scored 32 percent for the right ear and 64 percent 
for the left on the Maryland CNC speech recognition test.  
The veteran was described as having moderate to profound 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear. 

Applying the findings of the July 2001 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 60 percent evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 80 decibels, and 32 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level XI 
impairment.  Moreover, considering that the veteran's left 
ear manifests an average puretone threshold of 81 decibels, 
and 64 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be that of Level VII impairment.  Applying these results 
to Table VII, the veteran's disability evaluation is shown to 
be 60 percent, prior to application of 38 C.F.R. § 4.86.  

Here, application of the newly revised provisions of 
38 C.F.R. § 4.86(a) may entitle the veteran to a higher 
numeric designation of his hearing impairment for the right 
ear, as the clinical data show his puretone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  Given this medical 
evidence, 38 C.F.R. § 4.86(a) permits the veteran's 
impairment to be numerically designated under Table VIa.  If 
this designation proves more favorable to the veteran than 
the level of impairment already derived through the standard 
application of Table VI, then this higher designation will be 
utilized in arriving at the veteran's rating percentage.  
Applying the medical evidence of record, Table VIa, relying 
only on the puretone threshold, designates the veteran's 
right ear impairment as being at Level VII.  As the level of 
impairment derived using Table VI exceeds the level of 
impairment assignable by application of Table VIa, the 
designation of Table VI (Level XI hearing impairment) 
controls.  Therefore, taking the Level XI designation of the 
right ear (the poorer ear) and the Level VII designation of 
the left ear (the better ear) and applying this to percentage 
evaluation 38 C.F.R. § 4.85, Table VII, it can be seen that 
the resulting percentage is 60 percent, which is the rating 
derived under 38 C.F.R. § 4.85, as discussed previously.  
Thus, there is no basis for a higher rating than the 
presently assigned 60 percent evaluation, despite 
consideration of 38 C.F.R. § 4.86(a).

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements of record.  However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation than his presently assigned 60 percent 
rating.  Should the veteran's hearing loss disability change 
in the future, he may request reevaluation for his hearing 
loss.  See 38 C.F.R. § 4.1.  In reviewing the foregoing, the 
Board has been cognizant of the "benefit of the doubt" 
rule.  However, this case does not present such a state of 
balance between the positive evidence and negative evidence 
to allow for a favorable determination.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's appeal for an evaluation in excess 
of 60 percent for bilateral hearing loss is denied.  


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 60 percent for bilateral hearing loss is 
denied.

		 
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

